 MARRIELLO FABRICS,INC. AND MICHAELMARRIELLO333Company shouldalso be ordered to cease and desist from discriminating'againstemployees for union or concertedactivity andfrom like or related violations ofemployee rights under the Act.Although the Companyviolated Section 8(a)(2) and(1)by recognizing anddealingwithan employer-dominatedlabor organization,severalcircumstancestend to mitigate the normal disestablishmentremedy.In the first place, theEmployer wasreluctant to appoint any membersto the Committee.Second, theCompany promptly canceledtheir appointments as soon as advisedof theillegalityinherent in the Committeeas then constituted.To be sure,to some extent thepresent Committee is a continuationof the formerlydominated organization. Ican see no good purpose to be served,however, by "disestablishing" this Commit-tee,as the employeeswould be freeto select a new similar Committee. In myjudgment,the statutory purposes would be adequately served by making it clearthat the Employermay not recognizeand deal witha bargaining agent whichincludes employer appointed members.Finally,I shall recommend the posting of an appropriate notice.For reasonsexplicatedinMelrose Processing Company,146 NLRB 979, Ishall include thereferenceto the Armed Forces in the order, notin the notice.[Recommended Order omitted from publication.]Marriello Fabrics,Inc. and Michael MarrielloandDistrict 65,Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 2-CA-9607. October 30, 1964DECISION AND ORDEROn July 8, 1964, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that the Respondents hadengaged in and were engaging in certain unfair labor practices, andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondents filed exceptions and the GeneralCounsel filed cross exceptions to the Trial Examiner's Decision, andsupporting briefs.Pursuant _to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that the Respondent,149 NLRB No. 36. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDMarriello Fabrics, Inc., New York, New York, its officers, agents,successors, and assigns, and Respondent Michael Marriello,an indi-vidual, shall take the action set forth in the Trial Examiner's Recom-mended Order with the following additions :Renumber paragraphs 2(c), (d), and (e) as 2(d), (e), and (f),and add as paragraph 2(c), the following:"Notify John Collins and Joseph Stephanini if presently servingin the Armed Forces of the United States of their right to full re-instatement upon application in accordance with the Selective Serv-iceAct and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on October 8, 1963, by District 65, Retail,Wholesale andDepartment Store Union,AFL-CIO,herein called the Union, the General Counselof the National Labor Relations Board, by the Regional Director for the SecondRegion(New York, New York),issued his complaint,dated December 11, 1963,againstMarriello Fabrics, Inc. and Michael Marriello, herein individually calledRespondent Corporation and Respondent Marriello or Marriello,and collectivelycalled the Respondents.With respect to the unfair labor practices,the complaintalleges, in substance,that:(1) Since October 1, 1963, Respondents have refused,upon request,to recognize and bargain with the Union,which was designated asbargaining representative by a majority of the employees in a specified appro-priate unit;(2)Respondents laid off or discharged two named employees, andthereafter refused to reinstate them, because of their union membership and activi-ties,and in order to undermine and destroy the majority status of the Union;and (3)named agents of Respondent Corporation engaged in specified acts ofinterference,restraint,and coercion;and (4)that by the foregoing conduct, Re-spondents have engaged in unfair labor practices within the meaning of Section8(a)(1), (3),and (5)and Section 2(6) and(7) of the National Labor RelationsAct, as amended,herein calledthe Act.In its duly filed answer,as amended atthe hearing,Respondents deny generally all unfair labor practice allegations.Pursuant to due notice, a hearing was held before Trial Examiner Louis LibbinatNew York City on March 18 and 19, 1964.All parties were represented at thehearing, and were given full opportunity to be heard,to examine and cross-ex-amine witnesses,to introduce relevant evidence,and to file briefs.On April 20,1964,the General Counsel filed a brief,which I have fully considered.Upon the entire record1in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT CORPORATIONMarriello Fabrics, Inc., a New York corporation,maintains its principal officeand place of business in New York, New York,where it is engaged in thewholesale sale and distribution of fabrics and related products.During the pastfiscal year,a period representative of its annual operations,Respondent purchasedand received at its New York plant materials,valued in excess of $50,000, from1I hereby note and correct the following obvious errors in the typewritten transcript oftestimony:Page 5,line 25, change"1863"to "196311;page 9, line 8, change"bold"to "bolt";page 19, line 15, change "photographic"to "photostatic" ;page 52,line 25, change"to" to"do"; page 65,line 17,change"Find"to "Fine";page 105,line 5, change"you" to "they";page 159, line 21, change"Is" to "It";page 160,line 8, change"meand"to "means"; page 166, line 8,change "shoed"to "showed";page 180, line 21,change "case"to "cast" ,page 182, line 17, change "she say" to"she,Mrs. Marriello,say", page 306,line 14, change"that"to "than". MARRIELLO FABRICS,INC. ANDMICHAEL MARRIELLO335points located outside the Stateof New York;during the same period, Respondentsold and shipped from its NewYork plantproducts,valued in excess of$50,000, topoints located outside the Stateof New York.Uponthe above admitted facts, I find that said Respondent is engaged incommerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, the record shows, and I find, thatDistrict 65, Retail,Wholesale and Department Store Union,AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the issuesMarriello Fabrics, Inc., is a small,family owned corporation;all the stock isowned by Michael Marriello and his wife,Anna Marriello.The officers of thecorporation are:Michael Marriello,2 president; his wife, Anna, secretary-treasurer;and his brother,Anthony, vice president.All three comprise the board of direc-tors.Mrs. Marriello and Mrs. Coco,a part-time bookkeeper,work in the mainoffice, also referred to as the "front"office.A Mr. Bergman is the general housesalesman who spends most of his time on the outside,calling on customers andselling.The remainder of Respondents'work force are employed in the ware-house.During the times material herein,there were four employees and the Mar-riellos' son,Vincent,working in the warehouse.All relevant events concern Respondents'warehouse employees and occurredduring the period from July 24 to October 7, 1963. Self-organization amongRespondents'warehouse employees began on July 24.By September 11, a ma-jorityof Respondents' warehouse employees had signed union authorization andmembership application cards, paid their initiation fees, and became"book" mem-bers of the Union.On October 1, a union representative informed President Mar-riello of the Union'smajority representation claim, and requested a meeting tonegotiate a contract.At the end of that workday, Marriello laid off two of theunion members,Joseph Stephanini and John Collins.The following day, Respond-ent reinstated them,at the Union's intercession.Stephanini was again laid off onOctober 4 and there is a dispute as to whether John Collins quit or was terminatedabout the same time. Respondent failed and refused to meet with the Union tonegotiate a contract,despite the Union's repeated requests,and on October 7 fileda representation petition with the Board.The Union filed the unfair labor practicecharges in this proceeding on October 8. Thereafter,processing of the Respond-ents' representation petition was suspended.The issues litigated in this proceeding are (1)whether during the period fromthe latter part of July through October 7, President Marriello and his wife en-gaged in acts of interference,restraint,and coercion violative of Section 8 (a) (1)of the Act,including interrogation,threats of reprisals,solicitations of renuncia-tion of union membership,and promises of wage increases and other economicbenefits;(2)whether the employment terminations of Joseph Stephanini and JohnCollinswere discriminatorilymotivated in violation of Section 8(a)(3) of theAct; and(3) whether the failure and refusal to meet and bargain with the Unionwas violative of Section 8(a) (5) of the Act.B. Sequence of events 31.Commencement of employee self-organizationOn July 24 employees Stephanini and Santos attended a union meeting at unionheadquarters, where Union Organizer Levine explained how they would benefitwith respect to their wages,hours, and working conditions by belonging to theUnion.He gave each of them a union authorization and membership applicationcard and asked them to sign it if they wished to have the Union representthem.Levine further explained that in order to become a full-fledged unionmember they would have to pay a $5 initiation fee, either in lump sum or in in-2Hereinafter also referred to as Darriello'Unless otherwise indicated, the factual findings In this section are based on credibleevidence which is either admitted or undenied. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDstaliments, and that that would be their only financial obligation until the Unionexecuted a contract with the Company, at which time dues would go intoeffect.Stephanini and Santos signed the union authorization and membershipapplication cards that evening in Levine's presence.Shortly thereafter, Stephanieand Santos paid their $5 initiation fee, received their union book, and became fullfledged union members.Employee John Collins signed a union authorization and membership applica-tion card in Levine's presence on August 21, after Levine had given him a similarexplanation about the Union and the possible benefits he could derive from havingthe'Union represent him. Collins paid his initiation fee and received his unionmembership book on September 11.2President Marriello's immediate responsePresident Marriello admittedly first became aware that any of his employees wereinterested in the Union sometime in August, when he found on the plant floorSantos' receipt from the Union for the payment of his $5 initiation-fee.Marriellothenapproached Stephanini, while the latter was working at a packing table inthe plant, and told him, "Please, don't cooperate" with anyone who might ask himto join a union because he (Marriello) "can't afford the union." Stephanini re-plied, "Okay."At the end of the workday, Marriello called Santos into his office where, in thepresence of Mrs. Marriello, the following conversation occurred:Mr.Marrielloshowed Santos his union receipt, stated that he had found it on the floor, and askedSantos if he was a member of any union. Santos replied that he was. Marriellothen stated that his plant was not big enough to be unionized, and asked Santos ifhe was happy working for the company. Santos replied in the affirmative.Mar-riello then warned that he could not continue to employ Santos if he belonged toa union, and asked how much the initiation fee was. Santos replied that it was$5.Marriello then stated that he would talk to Santosagainthe next day, andsent him honeThe next day, Marriello spoke to Santos while the latter was at work in thebasement, and asked if Santos had thought about their conversation of the preced-ing daySantos stated that he had decided not to continue with the Union.Mar-riello then said that since Santos did not want to continue with the Union he wouldgive Santos the money which he paid to the Union for the initiation fee. Santosaccepted the $5 which Marriello gave him.Marriello then reminded Santos of thefact that he would get vacations.When Santos again stated that he would notcontinue with the Union, Marriello told Santos that he would never be laid off, thatthe employees were getting periodic wage increases, that Santos should speak tohim if he wanted a wage increase, and that Marriello would then help him.The findings in the first paragraph of this section are based on the credit andundenied testimony of Stephanini.The findings in the last two paragraphs of thissection are based on the credited testimony of Jose Santos, who testified undersubpoena as a witness for the General Counsel.Marriello admitted that he foundSantos' union receipt on the floor and that he then asked Santos if he was interestedin joining the Union.He testified that Santos replied that one of his friends hadtalked him into it, that he had signed up and paid his initiation fee, but that hewas not interested in the Union.Marriello admitted that he told Santos, "Here isthe $5 you laid out for your initiation fee as long as you are not interested."Hefurther admitted that he mentioned vacations during one of the conversations withSantosHe denied at any time threatening Santos with being laid off for unionactivities.Although Mrs Marriello was present in the hearing room throughoutthe instant hearing, she was not called to testify.Santos impressed me as an adverse and hostile witness. His reluctance to testifyin full detail was clearly apparent, and most of his testimony was elicited afterfrequently having his recollection refreshed by showing him his pretrial affidavitwhich he admittedly gave to a Board agent in Spanish.He was still employed byRespondents at the time he testified in the presence of Mr. and Mrs. Marriel-lo.Mr.Marriello did"not impress me as a candid and forthright witness, butrather as one who was reluctant to disclose the true facts as he knew them. More-over, in his pretrial affidavit, dated November 1, he stated that he told Santos that"thiswas not a union place and we didn't care to have our boys join the unionbecause we would not signa unioncontract."Finally,Respondents' unexplainedfailure to call as a witness Mrs. Marriello, who was present during the first conver-sation with Santos, warrants the inference, which I herein make, that her testimony MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO337would have been unfavorable to Respondents.Interstate Circuit,Inc. v.U.S.,306U.S. 208,226;Michael Benevento and John Benevento d/b/a M.Benevento Sand &Gravel Co.,131 NLRB 358, 364, enfd.316 F.2d 224 (C.A. 1).Upon consideration of all the foregoing,I do not credit Marriello's testimony tothe extent that it conflicts with that of Santos.3.September 30 (Monday) -employees reaffirm union adherenceAfterMarriello's conversation with Santos, the latter spoke to a Spanish em-ployee of another company about the Union.As a result, Santos decided to con-tinue to adhere to the Union.Marriellowas away on a business trip duringSeptember.About 5:30 p.m. Tuesday, September 30, Union Organizer Levinemet at union headquarters with employees Stephanini, Santos, and Collins. Levinetold the employees that he would visit the plant the following afternoon to notifyMarriello that the Union represented them and wanted to negotiate an agree-ment.He also advised them to return to the union headquarters the followingevening so that he could report to them the results of his visit to the plant and theyin turn would relate anything that Marriello may have said to them.Levine askedif they were prepared to go ahead with this, and told them that it was a matterof all "sticking together, no one chickening out." All three employees agreed togo ahead with this, and shook hands in a general handclasp as a pledge to eachother.4.October 1 (Tuesday)-Union makes majority representation claimand requests meeting to negotiate agreementAbout 1:30 p.m. October 1, Levine and Martin Green, a union steward fromanother company in the area, visited the plant.Levine gave Marriello his businesscard, told him that the Union represented a majority of his warehouse employeesand that the wanted to arrange an appointment at his convenience to negotiate anagreement for the warehouse employees.Marriello admitted that Levine namedSantos, Stephanini, and Collins as the warehouse employees who had signed unioncards.Marriello's first response was that "these kids are too young to belong toa union." 4Levine said that age had no bearing on the question, that they werehis employees and had a right to be represented, that they were members of theUnion, and that he would like to make an appointment to discuss a union contract.Having just returned the preceding day from a 3-week business trip, Marrielloreplied that he had no idea all these employees, and particularly Stephanini andCollins,were interested in the Union and that he would have to verify it with theboys and let him know. They agreed to meet the following day, Wednesday,October 2, at 3 p.m.55.October 1-Marriellos interrogate employees; Marriello threatensreprisalsAfter Levine left, Marriello approached Collins where he was working alone andasked if anyone had spoken to Collins about the Union.When Collins replied inthe affirmative, Marriello said, "you shouldn't have joined the Union because it'sgoingto cost me a lot of money and I can't afford it."Marriello then askedCollins how old he was. Collins stated that he was 17 years old. Mariello thensaid, "I did not know the Union took anybody under 18. The union grabs any-bodyas long asthey get their money."With this parting shot, Marriello walkedaway.During thesameafternoon,Marriello called Stephanini into his back office inthe stockroom, and asked him if he had joined the Union.When Stephaninireplied in the affirmative, Marriello stated that he was not going to "join" the Unionand that he would rather "close up than join the union."Marriello then went to Santos where the latter was working in the basement andtold him that Levine had been to the plant and had said that all the boys were inthe Union.Marriello told Santos that if the Union came in he would lay off theboys, and asked Santos why he had continued with the Union after he had promisedto forget about the Union. Santos replied it was because he had been told hewould be discharged if he did not belong to the Union when the Union came4 Collins was 17 years old ; Stephanini, 19; and Santos, 20.5 The findinsg in this paragraph are based on a composite of the mutually consistenttestimony of Levine and Marriello.770-076-65-vol. 149-2'3 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDin.6Marriello told Santos not to be a member of the Union, that he, Marriellowould not sign a contract with the Union because the Union was a racket and hisplant was too small, that he was going to lay off Stephanini and Collins now thatthe slow season was coming, and that Santos would be laid off if he continued toremain in the Union.When Santos promised not to continue to adhere to theUnion,Marriello told him he would never be laid off. During the course of theconversation,Marriello also asked Santos if Billy Turner, the remaining warehouseemployee, was a member of the Union. Santos replied that he was not.After Santos went upstairs, Mrs. Marriello asked him if Billy Turner was in theUnion.When Santos replied in the negative, she stated that they were going tolay off the two boys, Stephanini and Collins.?6.October 1-Stephanini and Collins are laid offAbout quitting time, 5 p.m., of that same day, Marriello laid off Stephanini andCollins.He told Stephanini that business was slowing down so that he was "go-ing to start laying off a few guys" and that "you are the first to go because ofthis little incident."At quitting time,Marriello called Collins over where theycould be alone.He then told Collins that business is slow 6 months of the yearand that "since this little incident came up, I have to lay off two of my workers."7.October 2 (Wednesday morning)-Stephanini and Collins are reinstatedOn Tuesday evening, as previously agreed upon, Stephanini and Collins metwith Union Organizer Levine at the Union hall, told him about their layoff, andrelatedMarriello's conversations with them about the Union.Early the following morning, Wednesday, October 2, Stephanini, Collins, Levine,and Alvin Dicker, an assistant vice president of the Union, went to Marriello's mainoffice.Dicker and Mrs. Marriello were introduced.Dicker said to Marriello,"You know the men have signed up with the Union?"Marriello replied that hehad asked them and had been told that they had signed up with the Union.Dick-er then stated that Marriello violated the law by dismissing the two employees, andsuggested that they be reinstated and that they sit down and discuss a contract.Marriello replied that he was too small and could not afford to sign a unioncontract; he asked Dicker why he did not go after the big ones.At this point,Mrs.Marriello stated that they were just a small, family business and could notafford to have a union because it would be too costly, that they hire these boys asyoungsters that train them and the reward and thanks they get is that they join theUnion; she told them, "Don't bother with us, we are small, go after the real bigones, we're not important to you, leave us alone." Dicker pointed out that most ofthe firms represented by the Union in this industry were smallThe Marrielloscontinued to insist that their financial condition was poor and that they could notkeep all the people employed. Dicker explained that the Union's object was not toput him up "against the wall economically" and that "we would make special9 The record shows that Stephanini told Santos something along that line after Santoshad related Marriello's conversation with him on the occasion when Marriello found Santos'union receipt for his initiation fee.7 The findings in this section are based on the credited testimony of Collins, Stephanini,and Santos.Mrs.Marriello did not testify.Marriello did not deny the content of hisconversation with Collins and Stephanini, set forth in the text.He admitted that afterLevine left, he asked each one of his warehouse employees, individually, whether he hadsigned a union card, that Stephanini and Collins answered in the affirmative, and that hethen told them that the slow season was coming up and that there would be some layoffsshortlyHe testified that Santos replied that he was not interested In the Union andpromised that he didn't want any part of the UnionMarriello denied ever threateningSantos with being laid off for union activity but did not deny having made the otherstatements to Santos, set forth in the text. In his pretrial affidavit, dated November 1,Marriello stated that be told Stephanini and Collins, after they admitted joining theUnion, that he "could not afford to pay the union demands and would have to close downrather than sign a union contract." I have previously credited Santos' testimony over thatofMarriello.Upon consideration of all the foregoing, I do not credit Marriello's testimonyto the extent that It may conflict with that of Collins, Stephanini, and Santos, as set forthin the text. MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO339arrangements with you based on your economic conditions."When Marriello didnot agree, Dicker stated that Marriello had violated the law by firing the em-ployees because they joined the Union and that if he did not reinstate them, theUnion would file unfair labor practice charges.Dicker also suggested that Mar-riello contact his attorney and make an appointment to negotiateMarriello de-murred that business was slow and that he had to make some layoffs. Dicker toldhim to take the men back and when they sat down with his attorney they wouldwork out an agreement which would be fair to everyone and' would not requirehim to keep an entire work force during a slow period.Marriello then made anappointment to meet the group with his attorney on Friday afternoon, October 4,subject to his attorney confirming the date.He further agreed that in the mean-time he would reinstate Collins and Stephanini and keep them on the job until theend of the week when they would meet and decide what to do. The meeting thenadjourned, and Stephanini and Collins returned to work.88.October 2 (afternoon)-Marriello interrogates Stephanini, makes promisesand threatsAfter lunch that day, Marriello called Stephanini into his back office inthe stockroom, and asked if Stephanini knew what he was doing. Stephaninireplied in the affirmative.Marriello stated that he was not going to join theUnion because he could not afford it, and then asked Stephanini what the Unionwas offering him. Stephanini replied that "they offered me hospitalization and asalary increase."Marriello asked how much they were offering. Stephaninistated, "$85 a week." 9Marriello then said, "I'll give you $85 a week."However,Stephanini refused, stating that he felt safer with the Union.Marriello reiteratedthat he was not going to join the Union under any circumstances; he further statedthat he was going to speak to his lawyer, and warned that "I'm going to fightyou." 109.October 4 (Friday morning)-Marriello's telephone conversation withUnion Representative DickerAbout 10 or 11 a.m. Friday, October 4, Dicker telephoned to Marriello and askedwhen and where they were to meet with his attorney. Marriello stated that his at-torney was not available, and then went on to say that he would like to lay off oneof the employees. Dicker remonstrated that they had agreed that no one would belaid off pending their meeting with Marriello's attorney and that then the contractwould provide for it.Marriello replied, "Look, if I lay this person off, then, Ihave a girl in the office, I have one fellow in the back, and therefore if we goto an election the Union will not have a majority. It will be very nice andplain.And I don't have to sign a contract with you." Dicker pointed out thatMarriellowas wrong.Dicker explained, "First of all, I'm not going to agreethat people just get fired by you so that the Union will walk away.We don't havea racket.Secondly, the history of this industry is one where we have always hadtwo defined and separate units.One for warehouse employees, and one for officeemployees.So in either event, you are barking up the wrong tree.Let's not doanything wrong."Dicker further pointed out that he was ready to meet withMarriello's attorney on Saturday or Monday, or Tuesday if he was not availablethat Friday.When Marriello stated that his attorney was out of town and wouldnot be back till Monday morning, Dicker suggested meeting on Tuesday, Octo-ber 8.Marriello replied, "Well, maybe it will be only one more week, the expense of6 The findings in this paragraph are based on a composite of the mutually consistenttestimony of Levine, Dicker, Stephanini, Collins, and Mr. Marriello, the only witnesseswho testified with respect to this meeting9At that time, Stephaniniwas earning$60 a week.10the findings in this paragraph are based on the credited testimony of Steplianini.Marriello did not deny having had a conversation of this kind with Stephanini on Wednes-day afternoonHe merely denied that he ever promised Stepbanini an increase in salaryif he would abandon the Union. I do not credit Marriello's testimony to the extent thatit conflicts with that of Stephanini, set forth in the text. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD -one additional person for that time is not so terrible.We'll go along" Theythereupon agreed to meet at 3 p.m. Tuesday, October 8, again subject to confirma-tion by Marriello's attorney."10.OCTOBER 4 (FRIDAY AFTERNOON)-MARRIELLO INTERROGATES EMPLOYEES,MAKES PROMISES AND THREATS, AND LAYS OFF STEPHANINIWhen Stephanini and Collins walked into the stockroom after having had lunchthat Friday,Marriello called them over to his desk and asked them it they weregoing to stay with the Union.When both replied in the affirmative, Marriellostated that it would cost him a lot of money and he could not afford it.Marriello also spoke to Santos and told him that he was going to lay off Collinsand Stephanini and that Santos would receive 2 weeks' vacation for Christmas.Heagain reminded Santos that he was to forget the Union and that he would be laidoff if he continued with the Union. Santos promised to forget the Union.About 4 or 4.30 p.m., Marriello took Collins aside in the stockroom where theywere alone.Marriello told Collins, "You are a bright boy and I could do some-thing with you." He then asked Collins if he was going to stay with the Union.When Collins replied in the affirmative, Marriello asked why.Collins stated thathe did not "want to let Joe [Stephanim] down" and that he intended "to stick withthe Union."Marriello then told Collins to "forget about Joe.All Joe wants ishospitalization and benefits.Forget about Joe . . . . Listen, if you quit theUnion, I'll give you a hundred dollars now, a raise, and another bonus atChristmas time."When Collins reiterated that he did not want "to let Joe down,"Marriello told Collins to go home and talk it over with his father and to comeback in or call him Monday morning and give his answer.12At quitting time, about 5 p in, Marriello handed Stephanini his pay envelopeand said, "Well, Joe, it's the end of the week." Stephanini replied, "Yes, Iknow."Marriello then said, "Please, Joe, don't hurt me.let the Union takecare of you.They will give you hospitalization and a raise increase "Stephaninisaid, "Okay, Mr. Marriello."He then left the plant and had the Union notifiedthat he had been fired.1311.OCTOBER 4-MARRIELLO CONSULTS HIS ATTORNEY AND CANCELS UNIONMEETINGMarriello testified as follows: On Friday morning, October 4, he telephoned hisattorney and stated that "from what I could gather, the Union did not have amajority of the employees in their favor." The attorney advised him to go to theLabor Board on Monday morning and file a petition for an election and to cancelthemeeting with the Union for that afternoon.Later,when Union OrganizerLevine telephoned to inquire about the appointment, Marriello told him that themeeting for that afternoon was canceled as it was not necessary.n The findings in this paragraph are based on the credited testimony of Dicker.Marriellodid not testify with respect to this conversation, but merely denied agreeing to meet withDicker and Levine on Tuesday, October S.However, in his pretrial affidavit, datedOctober 7, Marriello states that "I am supposed to meet tomorrow with Dicker andLevine."He admitted that he read this affidavit and swore to it before he signed it onOctober 7.Under all the circumstances, I do not credit Marriello's testimony that he wasIn error when he made that statement.u The findings in the preceding paragraphs are based on the credited testimony ofStephanini, Collins, and SantosMarriello merely denied that he ever offered Collins awage increase if he abandoned his union activities or that he ever threatened Santos withbeinglaid off for union activities.He admitted mentioning vacations in a conversationwith Santos.He testified that he told Santos that, as lie had been employed 1 year, hewas entitledto 2 weeks' vacation in accordance with the Company's policy, that- Santosexpresseda preference to have his vacation at Christmas time, and that he told Santosthat wasagreeable to him. I do not credit Marriello's denials and testimony to the extentthatthey conflict with the findings set forth in the text.13 The findings in this paragraph are based on the credited testimony of Stepbanini.Marriello didnot deny having made the statements set forth in the text.He testified thathe told Stephanini that because of the downward business trend he was closing up thedownstairsstore and bringing Santos upstairs to be the packer for the Company, that hewould haveto lay Stephanini off, and that he would be glad to call him again if he neededhim in the future. I do not credit Marriello's testimony that he so informed Stephaniniat that time. ;MARRIELLO -FABRICS,- INC.,AND MICHAEL MARRIELLO34112.OCTOBER 7-(MONDAY MORNING)-COLLINS'TELEPHONE CONVERSATION WITHMARRIELLODuring the weekend,CollinsdiscussedMarriello'soffer with his father, anddecided to stay with the Union. On Mondaymorning,October 7, Collinsleft forthe plant to tell Marrielloabout hisdecision.On his wayhe changed his mind anddecided totelephone instead.About9 a.m. he telephonedand spoketoMarriello.Collins testified as follows with respect to this telephone conversation:Marrielloasked Collins what hewas goingto do.Collinsansweredthat his fatherhad toldhim to stay with the Union and that he had decided to stay with the Union.Mar-riello then stated that he was not depriving Collins of the opportunity to makemore money and that if Collins wanted to stay with the Union he should "goahead."Collins said that a store was opening up in his neighborhood and that hethought he might be able to get a job there if the Union did not get him ajob.Marriello replied, "That's stupid.Why would you take a jobthat pays lessmoney than the Union would?" Collinsexplainedthat he would take it if theUnion did not get him a job.At no time during the conversation did MarriellotellCollins to report to work at the plant or that his job was still available.Marriello testified that about 9 a in , Mrs. Coco, the bookkeeper in the frontoffice, switched the telephone call to him in the back where he was working andthat the following conversation occurred:Marriello asked Collins why he had notshown up at the plant, that he had promised Friday afternoon that he would comeback to work.Collins replied that he was quitting.Marriello asked, "Why, whathappened?"Collins replied, "I got a job in the neighborhood, it pays less moneyand I'm taking it."Marriello then said, "What do you want to do that for9 Youare supposed to be a union man.You are supposed to get $85 a week and allthat goeswith it.Why don't you go back to the Union,get a unionjob?"Mar-riello testified that that was the extent of the conversation.Sydell Coco, the part-time bookkeeper in the office, testified, that she listened inon the telephone conversation and overheard the following. Marriello asked Col-lins how come he was not in.Collins replied that he was not coming in any moreand that he either had a job or was going to get a job in the neighborhood.Marriello then said, "But your job is here."Collins reiterated that he was notcoming in any moreAt that point Mrs. Coco hung up the telephone.Collins denied that he told Marriello he was quittingHe testified that at theOctober 2 meeting with Marriello and the union representatives, Marriello said thatthey were being reinstated until Friday, as I have previously found, that FiidayafternoonMarriellomerely told him to give his answer about remaining in theUnion on Monday, as previously found, that he therefore figuredhe was no longerinMarriello's employ, becausehis decisionwas to remain with the Union,and thatthat was why he mentioned the possibility of getting a job in the neighborhood iftheUnion did not get him one. On cross-examination,Marriello admitted thatCollins did state that he wanted to stay with the Union.Even the version of Mrs.Coco, a witness who was obviously friendly to Marriello's position, does not attri-bute the use of the word "quitting" to Collins.Moreover, contrary to Mrs. Coco'sversion,Marriello did not testify that he told Collins his job was still there.Andcontrary to Marriello's testimony, Collins had madeno promiseon Friday that hewas coming back to work, as previously foundAll that Marriello had asked andthat Collins had promised on Friday was to give his answer on Monday,in personor by telephone, about remaining with the Union, as previously foundFurther-more, Mrs. Coco testified that Mrs. Marriello had alsolistened inon thetelephoneconversation.Yet,Mrs.Marriello, although available and present in the hearingroom, was not calledas a witness.Finally, Collins' version ismore consistent withthe facts herein found and with his subsequent conduct.Uponconsideration of allthe foregoing and the demeanor of the witnesses, I- credit Collins' 'version of histelephone conversation with Marriello.13.OCTOBER 7 (MONDAY MORNING)-MARRIELLO FILES REPRESENTATION'PETITIONAfter the telephone conversation with Collins,Marriello went to the Board'sRegional Office in New York City and filed a representation petition (Case No.2-RM-1309). This petition is docketed as having been filed at 10:25 a.m. Inthis petition,Marriello claimed that there were three employees in the warehouseunit.These three obviously had reference to Santos, Turner, and Marriello's son. 342DECISIONSOF -NATIONAL LABORRELATIONS --BOARD-14.' OCTOBER-7' (MONDAY NOON)-COLLINS AND LEVINE MEET WITH'MARRIELLOMeanwhile, Collins called,Levine and reported what had happened, includingMarriello's conversation on- Friday afternoon.At Levine's suggestion, CollinsMrs:Marriello andMrs.Coco were present, in addition to Mr. Marriello.The following conversationensued: Levine told Marriello, "We had an understanding that the men would beretained until we met and sat with our attorney and worked things out."Mar-rielloreplied,"We have no contract here.We have no obligation to thesepeople."Marriello said that Collins had called in this morning and had statedhe wasquitting, and that Marriello had two witnesses to testify that Collins hadquit.Collins interjected and said that he had not quit.Mrs.Marriello said thatshe and Mrs. Coco werelisteningto the telephone conversation and heard Collinssay he was quitting.Thereupon Levine stated, "What do youmean?All threeof you heard this conversation with Collins, your big employee?What is this, aframe of some kind?" Levine then added, "If he was quitting, why did he callthe Union to tell me what happened?Why is he down here with me? He didn'tquit.The fact is you attempted to bribe him on Friday. You told him youwould give him a raise, you would give him a bonus Christmas if he woulddesert the Union.You told him to think it over the weekend and discuss it withhis folks.He did.And he felt that he is sticking with the union."Mrs.Marriello told Levine that they were a small firm and asked him to pick on bigcompanies to organize.Levine asked Marriello why he had selected Collins andStephanini, adding that "you have a man that came in after them by the name ofTurner, you are doing this out of seniority."Marriello retorted, "You don't tellme who to hire and who to fire. There is no union here yet, and I will makethose decisions by myself."The Marriellos continued to maintain the positionthat Collins had left them and that they would not take him back.They said thatthey had filed a petition for an election with the NLRB and "that will resolve thewhole problem."Levine disputed the latter statement, and said that the Unionwould proceed with charges against the Company because the discharge ofStephanini and Collins were unfair labor practices.Marriello then took out ofhis pocket Santos' receipt for the Union's initiation fee and said, "See, I havethis.He is not paying any more dues to the Union."Marriello accused Levineof "brainwashing" Santos.Levine replied, "You brainwashed Santos. If youhave his receipt in your pocket, you must have brainwashed him."Collinswasnot reinstated.14C. Interference, restraint, and coercionThat Marriello's conduct, previously detailed, is violative of Section 8(a)(1) ofthe Act, is too well settled to require citation of authority.This conduct consist-ed of soliciting employees Santos, Stephanini,and Collins to withdraw and re-nounce their membership in and support of the Union, of threats of layoffs fortheir continued adherence to and support of the Union, of threats to close theplant rather than sign a contract with the Union, and of promises of wageincreases,bonuses, vacations, and steady employment if they would withdrawfrom the Union and refrain from further adherence to and support of the Union.Equally coercive and violative of the Act is the conduct of President Mar-riello in interrogating Stephanini,Collins,and Santos concerning their unionmembership, interests, activities, and support, in the setting and under the cir-cumstances previously detailed, as well as the conduct of Mrs. Marriello, Respond-ent's secretary-treasurer,in interrogating Santos as to the union membership ofemployee Turner.15Ifind that Respondents, by the above-described conduct of the Marriellos,interferedwith,restrained,and coerced their employees in the exercise of theirrights guaranteed by Section 7 of the Act and thereby violated Section 8(a)(1)of the Act.D. Discrimination with respect to hire and tenure of employmentJoseph Stephanini was employed by Respondent on May 7, 1963, at $44 aweek.He resigned on June 21 because his family was planning to move toCalifornia.On July 5, Stephanini telephoned to Marriello, advised that he had14The findings in this paragraph are based on the mutually consistent testimony ofLevine, Collins, Marriello, and Coco, the only witnesses who testified in this subject.15 See, e g ,Johnnie'sPoultry Co ,146 NLRB 770, and cases cited therein MARRIELLO FABRICS, INC.AND MICHAEL MARRIELLO343decided not to go to California,and asked if he could have his job back. - Mar-riello replied that he would be glad to have-him back and told him to report towork, without making any comment as to how long he would be able to keephim.16Stephanini returned to work that day and by October 1 was earning $60a week, having received several raises.'John Collins began working for Respondent on, August 13.He worked inthe stockrooms and operated machines which did the'cutting,doubling, androlling.Marriello admitted that he was satisfied with Collins' work.Respondents contend that Stephanini and Collins were laid off because of adownward business trend in the fall and winter months and to make room for thereturn of a serviceman,Francisco Rodriguez.In addition,Respondents contendthatCollins voluntarily quit his employment on October 7. I find that the rea-,sons advanced by Respondents were not the true motivating causes for the em-ployment termination of Stephanini and Collins.The record shows that overtime work was performed by employees on Satur-days during each of the 7 weeks for the period from October 1 to November 15,1963. 'But even assuming,without deciding,that there would have been aneconomic need for the layoff of an employee during the fall or winter months,there is no convincing evidence that such action was necessary during the firstweek in October or that the selection of the employee for layoff was made ona nondiscriminatory basis.Thus,William Turner,who was the last one to beemployed, was retained.In addition,the undisputed evidence shows that at thetime of the layoffs, Marriello had no information as to when Rodriguez would bereleased from the service,having had no communication from Rodriguez sinceSeptember 1962.17On the other hand, the record convincingly demonstrates that Marriello wasdiscriminatorilymotivated in effecting these terminations.Stephanini and Col-linswere laid off Tuesday,October 1,in the middle of a pay period,without anyprior notice or warning,under the following circumstances,as previously found:In August,as soon as Marriello found Santos' union receipt, he coercively inter-rogated him and, with threats of a layoff and promises of economic benefits,induced him to promise to renounce any further interest in and support of theUnion.In September,Marriello was away for 3 weeks on a business trip.Tues-day, October 1, Union Organizer Levine told Marriello that the Union represent-ed a majority of the warehouse employees,requested a meeting to negotiate acontract,and informed Marriello that Santos,Stephanini,and Collins had signedunion cards. Immediately upon Levine's departure,Marriello coercively interro-gated these employees about the Union,toldCollins he should not have joinedtheUnion,told Stephanini that he would rather close the plant than"join up"with the Union,upbraided Santos for continuing with the Union after havingpromisedMarriello to forget about the Union,and told Santos that he wasgoing to lay off Stephanini and Collins and that he would also lay off Santos ifhe continued to adhere to the Union.When Santos again promised not tocontinue to adhere to the Union, Marriello in turn promised that Santos wouldnever be laid off.At the end of the workday,Marriello told Collins and Stephan-ini, individually,that business was slowing down,that he would have to lay offsome employees,and that they were the first to go "because of this little inci-dent."The only incident to which Marriello could have had reference was-Levine's'visit to the plant and the nature of Levine's conversation with Marriello.Upon consideration of all the foregoing,Ifind that in selecting Collins andStephanini for layoff and in laying them off October 1, Marriello was motivatedby antiunion considerations in violation of Section 8 (a) (3) and(1) of the Act.19Marriello at one point testified that in this telephone conversation he told Stephaninithat he could not promise how long he would be able to keep him because he had an em-ployee returning from the service in September or October.At another point,Marriellotestified that "I am not too sure whether I mentioned at that time that I had a servicemanwho had notified us he was coming back in the fall."Stephanini denied that Marriellomade any mention of the possibility of a serviceman returning to work or that he saidanything concerning how long he would be able to retain Stephanini.In view of theforegoing,the fact that the undisputed evidence shows that 1llarriello bad received nocommunication from this serviceman since September 1962,and did not know when hewould be released from the service,and the fact that I have previously found Marriello nottobe a credible witness, I do not credit Marriello's testimony in this respect.17Rodriguez was released from the military service on October 11,1963, and did notcommunicate with Marriello until after'his release. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe nextmorning,October 2, at the Union's intercession and Dicker'saccusa-tionsthatMarriello had violated the law by laying off Collins and Stephanini,Marriello reinstated them, with the understanding that he would keep them onthe job until the end of the week when he would meet with his attorney and theunionrepresentatives to try to work out some satisfactory arrangements, all aspreviously found.That afternoon,also aspreviously found,Marriello againcoercively interrogated Stephanini, and offered to meet the Union's promise of awage increase to $85 a week if he would withdraw his support of and adherenceto the Union.When Stephanini refused the offer, stating that he felt safer withtheUnion,Marriello warned that he would consult his attorney and "I'm goingto fight you." In his telephone conversation with Union Representative DickerFriday morning, October 4, Marriello reported that his attorney could not meetwith the group that afternoon, and a new meeting was scheduled for Tuesday,October 8.During this conversation,Marriello informed Dicker that he wouldlike to lay off one of his employees.When Dicker remonstrated that this wouldbe contrary to their previous understanding, Marriello pointed out that "if I laythis person off, then I have a girl in the office, I have one fellow in the back, andtherefore if we go to an election the Union will not have a majority."At notime during this conversation did Marriello advise Dicker that he was expectinga serviceman to return to work and that that would necessitate the layoff of oneof the working employees.After lunch that day, Marriello called Stephanini andCollins to his desk and asked them if they were going to stay with the Union.When they both replied in the affirmative, Marriello told them that he could notafford it.That afternoon,Marriello told Santos that he was going to lay offStephanini and Collins, promised Santos 2 weeks' vacation for Christmas,and reminded him that he was to forget the Union or he, too, would be laidoff.Santos promised to forget the Union.At the end of the workday, Mar-riello gave Stephanini his pay envelope and said, "Well, Joe, it is the end of theweek."He urged Stephanini to let the Union take care of him and not to hurtMarriello, all as previously found.Upon consideration of the foregoing and the entire record as a whole, I amconvinced and find that Marriello again laid off Stephanini on Friday, October 4,because of Stephanini's refusal to renounce and abandon the Union, despite Mar-riello's offer to meet the Union's promised wage rate, and in order to dissipate theUnion'smajority and thereby insure its defeat in a Board electionBy suchconduct, Respondents further violated Section 8(a) (3) and (1) of the Act.Shortly before quitting time that same Friday afternoon, Marriello called Col-lins aside in the stockroom and again asked if he was going to stay with theUnion.Collins replied in the affirmative, and, in answer to Marriello's furtherinterrogation, explained that he did not want "to let Joe (Stephanini) down."Marriello urged Collins to forget about Joe, promised him $100, a raise, and aChristmas bonus to "quit the Union," and suggested that he go home and talkitover with his father and either to come in or call in Monday morning to givehis answer to Marriello, all as previously found.Monday morning,' October 7,Collins telephoned and informed Marriello that he had decided to stay with theUnion,also aspreviously found.In view of Marriello's statement at the meetingwith Dicker Wednesday morning, October 2, that he would reinstate Collins andStephanini until the end of the week, Friday, the fact that Marriello did not tellCollins at the end of the workday on Friday that Collins could continue to workfor the Company but instead gave him the ultimatum of reporting by Mondayhis decision as to whether he would continue to adhere to the Union, and the factthatMarriello did not advise Collins in the Monday telephone conversation thathe could still have his job despite his decision to adhere to the Union, it wasreasonable for Collins to conclude, as he credibly testified, that he was no longerinMarriello's employ.Itwas for that reason, he further credibly testified, that hetoldMarriello in the Monday telephone conversation that he might be able toget a job in the neighborhood if the Union did not get him one.Upon consideration of all the foregoing and the entire record as a whole, Iam convinced and find that Marriello's conduct was tantamount to conditioningCollins' continued employment upon his leaving the Union and constituted adischargeofCollinswhen the latter decided to adhere to the Union,and that Marriello's claim that Collins had announced in his Monday telephoneconversation that he was quitting was advanced as a pretext to cloak his dis-criminatorymotivation.Moreover, evenassumingthatMarriello in good faith,albeitmistakenly, interpreted Collins' conversation as constitutingan announce-ment that he was quitting, he nevertheless admittedly refused to take him back MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO345only a few hours later when Collins and Levine pleaded in Marriello's office thatCollins had not quit and wanted to be reinstated. Instead, he told Levine that hehad filed a petition for an election with the NLRB (a petition which he filedimmediately after the telephone conversation with Collins that Monday morn-ing), and "that will resolve the whole question." At the hearing in the instantproceeding,Marriello bluntly admitted his discriminatory motivation for havingrefused to reemploy Collins when he testified that the real reason was because hefelt that the Union wanted Collins back in the plant as a union supporter.Ifind that Marriello discriminated with respect to the hire and tenure of em-ployment of Collins because of Collins' announced decision to adhere to the Union,despiteMarriello's offer of wage increases and bonuses if he would "quit theUnion," and in order to dissipate the Union's majority and thereby insure itsdefeat in a Board election. By such conduct, Respondents violated Section8(a)(3) and (1) of the Act.E. The refusal to bargain1.The appropriate unit and the Union's status as exclusive bargainingrepresentative thereinThe parties stipulated to the appropriateness of the unit alleged in the com-plaint.Accordingly, I find that all warehouse employees of Respondents, em-ployed at their New York City place of business, exclusive of office clerical,salesmen, professional and technical employees, watchmen, guards, and supervi-sors as defined in Section 2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.The parties stipulated that as of October 1, 1963, the following were employedby Respondents as warehouse employees: Joseph Stephanini, John Collins, JoseSantos, andWilliam Turner.All but Turner had, prior to October 1, signedunion membership and authorization cards and paid their initiation fees.Noneof them had previously revoked his union membership and authorizationOn thecontrary, all three reaffirmed them at the meeting at the union hall on the,evening of September 30, as previously found.The only other person working in the warehouse was Vincent James Marriello,the son of Mr. and Mrs. Marriello.The Board has held that an individual em-ployed by a corporation wholly owned by his parents, as in the instant case, isnot an employee within the meaning of Section 2(3) of the Act.The ColonialCraft Inc.,118 NLRB 913, 914; P.A.Mueller and Sons, Inc.,105 NLRB 552,553.In any event, Marriello's son did not share the same community of. interestsas those admittedly in the unitHis salary was approximately twice that of any ofthe other employees in the unit.An examination of the October payroll summaryshows that his salary was included with that of his mother and father in thecategory "officers' salaries."He was excused from signing in like the otheremployees and was used by his father to relay messages to the other employees.In his pretrial affidavit, dated November 1, 1963, Michael Marriello stated thathis son is not worth his salary but that he has to take care of his son because hehas a wife and a child. It is thus apparent that Marriello's son enjoyed a specialstatus,with interests substantially dissimilar from those concededly in the unit.For each of the foregoing reasons, I find that Marriello's,son is not included inthe appropriate unit.'5As the union was designated by a majority of the employees in the appropriateunit, I find that at all times on and after October 1, 1963, the Union has been, andis, the exclusive representative of the employees in the aforesaid appropriate unitfor the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.1918Respondents' counsel stated at the hearing that he made no claim that FranciscoRodriguez, who was in the military service as of October 1, 1903, should be counted indetermining the Union's majority statusIn any event, the Board has held that the num-ber of employees in the military service are not to be added to the number of employees inthe appropriate unit, who are working at the time the Union makes its demahd, for thepurpose of determining the Union's status as majority representativeSupers¢oeet FeedCompany, Incorporated,62 NLRB 53.19I find that any subsequent possible numerical loss of majority status is attributable toRespondents' unfair labor practices herein found and therefore must be disregardedFranksBros. Company v N.L.R.B.,321 U S 702;bfedo Photo Corporation v N.L R B.,321 U S.678, 687. 346DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Therefusal to bargainAs previously found, on October 1, 1963, Union Representative Levine in-formed Marriello that the Union represented a majority of his warehouse em-ployees,namingStephanini,Collins,and Santosas the employees who hadsigned unioncards, and requestedan appointment to negotiatea contract.Althoughappointmentstomeet withMarriello andhisattorneyweremade,Marrielloand his attorney never kept these appointments and Marriello finally refusedoutright to meet with the union representatives, all as previously found.Instead,also as previously found, after verifying the fact that Stephanini, Collins, andSantos had signed union cards, Marriello engagedin a seriesof flagrant unfairlabor practices designed to dissipate the Union's majority status andto insure itsdefeatina Board election,and then fileda petitionwith the.Board for anelection.I find, as is clearly apparent from the facts previously detailed herein,thatMarriello's failure and refusal to meet and bargain with the Union wasmotivated, not by any good-faith doubt of the Union's majority status, but ratherby a desire to gain time within which to dissipate the Union's verified majoritystatus and' by a rejection of the collective-bargaining principle.By such con-duct, Respondents violated Section 8(a) (5) and (1) of the Act.20F. Respondent MarrielloMichael Marriello is named as a Respondent in this proceeding.As presidentof Respondent Corporation, . Marriello acts as an agent thereof, as is admitted inRespondents' answer, and therefore is an "employer" within the meaning ofSection 2(2) of the Act.Marriello is therefore properly named as a Respondentand, as such, is liable for the unfair labor practices in which he engaged, aspreviously found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondents' activities set forth in section III, above, occurring in connectionwith the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent Corporation, Marriello Fabrics, Inc., has en-gaged in certain unfair labor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which will effectuate the policies oftheAct. Inasmuch as Respondent Michael Marriello, as an agent of the Corpo-rateRespondent, was an active participant in the violations herein found, I willrecommend that the cease-and-desist provisions of the Order also be directedagainst him.2'Having found that Respondents violated Section 8(a)(3) and (1) of the Actby unlawfully terminating and refusing to reemploy Joseph Stephanini and JohnCollins, I will recommend that Respondent Corporation offer them immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, and make them wholefor any loss of earnings they may have suffered as a result of the discriminationagainstthem, by payment to each of a sum of money equal to that which theynormally would haveearned aswages from the date of their termination orfailure to be reemployed to the date of Respondent's offer of reinstatement orreemployment, less thenet earningsof each during such period, with backpayand interest thereon to be computed in the manner prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.;Inc.,138 NLRB 716.Having further found that Respondents unlawfully refused to meet and bar-gain with the Union in violation of Section 8(a)(5) and (1) of the Act, I willalso recommend that, upon request, Respondent Corporation meet andbargaincollectivelywith the Union as the exclusive representative of all its employees in20 See,e.g.,Johnnie's PoultryCo , 146 NLRB 770,and casescited therein.21Bon HenningsLogging Co.,132 NLRB 97, 98. MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO347,the appropriate unit with respect to rates of-pay, wages, hours, and other termsand conditions of employment, and if -an undei-standing is reached, embody suchunderstanding in a signed agreement.Because of the character and scope of the unfair labor practices found to havebeen engaged. by Respondents, I will recommend that they cease and desist fromin any other manner interfering with,restraining,and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.22Upon the basis of the foregoing findings of fact and upon the` entire record inthe case, I make the following:CONCLUSIONS OF LAW1.District 65, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.2.Allwarehouse employees employed at Respondent Corporation'splace ofbusiness in New York, New York, -exclusive of office -clerical, -salesmen, -profes-sional and technical employees, watchmen, guards, and supervisorsas defined inbargaining within the meaning of Section 9(b) of the Act.3.At all times since August 21, 1963, the above-named Union hasbeen, andstillis,the exclusive representative of all the employees within the aforesaidappropriate unit for the purposes of collective bargaining in respect to rates ofpay, wages, hours of employment, or other conditions of employment, within themeaning of Section 9(a) of the Act4.By discriminating with respect to the hire and tenure of employment ofJoseph Stephanini and John Collins, thereby discouraging membership in the above-named labor organization, the Respondents have engaged in and areengagingin unfair labor practices within the meaning of Section 8(a) (3) of the Act.5.By refusing to meet and bargain with the above-named Union as the exclu-sive representative of the employees in the aforestated appropriate unit,as detailedin section IIIE, supra,theRespondents have engaged and are engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By the foregoing conduct; by the conduct of President Marrielloin interro-gating employees concerning their union membership, activities, interest, andsupport, in soliciting employees to withdraw or renounce their Union membershipand support, in threatening employees with layoffs for continued adherence to,and support of, the Union, in threatening to close the plant ratherthan sign acontract with the Union, in promising employees wage increases, bonuses, vaca-tions, and steady employment if they would withdraw their union membership andadherence and refrain from further adherence and support of the Union; and bythe conduct of Secretary-TreasurerMarriello in interrogating an employee con-cerningthe union interest and support of a fellow employee, all as previouslydetailed, the Respondents have engaged and are engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and' pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I hereby recommend that:1.RespondentMarrielloFabrics, Inc,New York, New York, its officers,agents, successors,assigns,andRespondentMichaelMarriello,an individual,shall cease and desist from:(a)Discouraging membership in or activities on behalf of District 65, Retail,Wholesale and-Department Store Union, AFL-CIO, or any other labororganiza-tion,by discriminatorily laying off, discharging, or refusing to reemploy, anyemployees or bydiscriminatingin any othermannerin regardto their hire andtenure of employment or any term or condition of employment.(b)Refusing to meet and bargain collectively with the above-named labororganization as the exclusive representative of the employees of Mariello Fabrics,Inc., in the following appropriate unit with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment:21N L.R B v Entwistle MfgCo., 120 F 2d 532, 536 (C.A. 4) ;Columbine BeverageCompany,138 NLRB 1297, 1301. 348'DECISIONS`OF 'NATIONALLABOR RELATIONS- BOARDr "All warehouse employees employed at its place of business in New York, NewYork; exclusive of office clerical,salesmen,'professional and technical employees,watchmen, guards, and supervisors as defined in Section 2 (11) of the Act."(c) Interrogating employees as to their own and other employees' union mem-bership,activities interest and support, in a manner constituting interference,restraint, or coercion within the meaning of Section.8 (a),(1) of the Act.(d) Soliciting employees to withdraw or renounce their membership in and'support of the above-named or any other labor organization.(e)Threatening to close the plant rather than sign a contract with the abovenamed or any other labor organization, and threatening employees with layoffsor other economic reprisals for continued adherence to, and support of, the abovenamed or any other labor organization.(f)Promising employees steady employment, wage increases, bonuses, vaca-tions, or other economic benefits, as inducements to withdraw their union mem-bership and adherence and to refrain from further adherence and support of theabove-named or any other labor organization.(g) In any other manner, interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form, join, or assisttheabove-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing; to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that such right isaffected by the provisos in Section 8(a) (3) of the Act.2.RespondentMarriello Fabrics, Inc., its officers, agents, successors, and as-signs, shall take the following affirmative action which is necessary to effectuatethe policies of the Act:(a)Upon request, meet and bargain collectively with the above-named labororganization as the exclusive representative of all the employees in the above-des-cribed appropriate unit with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and embody in a signed agree-ment any understanding reached.(b)Offer to Joseph Stephanini and John Collins immediate and full reinstate-mentto their former or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make them whole for any lossof earnings they may have suffered as a result of the discrimination practicedagainst them, in the manner set forth in the section of this decision entitled "TheRemedy."(c) Preserve and, upon request, make available to the board and its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to deter-mine the amountdue as backpay.(d) Post at its place of business in New York, New York, copies of theattached notice marked "Appendix A." 23 Copies of said notice to be furnishedby the Regional Director for Region 2 (New York, New York), shall, after beingduly signed by authorized representatives of the Respondents, be posted byRespondentMarrielloFabrics, Inc., immediately upon receipt thereof and bemaintainedby it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by said Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from thedateof this Decision and Recommended Order, what steps the Respondents havetaken to comply therewith.24"In the event that this Recommended Order shall be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order "m In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply herewith." MARRIELLO FABRICS, INC. AND MICHAEL MARRIELLO349APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of District65,Retail,Wholesale and Department Store Union, AFL-CIO, or any otherlabor organization, by discriminatorily laying off, discharging,or refusingto reemploy, any employees or by discriminating in any othermanner inregard to their hire and tenure of employment or any term or condition ofemploymentWE WILL NOT interrogate employees as to their own and other employees'union membership, activities, interest and support, in a manner constitutinginterference, restraint, or coercion within the meaning of Section 8(a)(1) ofthe Act.WE WILL NOT solicit employees to withdraw or renounce their membershipin and support of the above named or any other labor organization.WE WILL NOT threaten to close the plant rather than sign a contract withthe above-named or any other labor organization, and We Will Not threatenemployees with layoffs or other economic reprisals for continued adherenceto and support of the above named or any other labor organization.WE WILL NOT promise employees steady employment, wage increases,bonuses, vacations, or other economic benefits as inducements to withdrawtheir union membership and adherence and to refrain from further adherenceand support of the above-named or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, loin, orassist the above-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by the provisos in Section 8 (a) (3) ofthe Act.Marriello Fabrics, Inc, will offer to Joseph Stephanini and John Collinsimmediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges,and will make them whole for any loss of earnings suffered as a result ofthe discrimination against them.Marriello Fabrics, Inc., will, upon request, meet and bargain collectivelywith District 65, Retail,Wholesale and Department Store Union, AFL-CIO,as the exclusive representative of all the employees in the following appro-priate unit with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and embody in a signed agree-ment any understanding reached.The bargaining unit is:All warehouse employees employed at our place of business in NewYork, New York, exclusive of office clerical, salesmen, professional andtechnical employees; watchmen, guards, and supervisors as defined inSection 2 (11) of the Act.All employees of Marriello Fabrics, Inc., are free to become, remain, or torefrain from becoming or remaining, members of the above-named or any otherlabor organization, except to the extent that such right may be affected by theprovisos in Section 8(a)(3) of the Act.MARRIELLO FABRICS, INC.,Employer.Dated-------------------By-----------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(MICHAEL MARIIELLO)NOTE.-In the event any of the above-named employees are presently servingin the Armed Forces of the United States we will notify them of their right tofull reinstatement upon application in accordance with the Selective Service Actand the-Universal Military Training and Service Act of 1948, as amended, afterdischarge from the Armed Forces. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisnoticemust remain posted for 60 consecutive days from the date ofposting, andmust not be altered, defaced, or covered by any othermaterial.Employeesmay communicate directly withthe Board'sRegionaloffice, FifthFloor, Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No.751-5500, if theyhave any questions concerning this notice or compliance withits provisions.C. L. Frank,Inc.andChauffeurs,Teamsters and Helpers LocalUnion 215, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.25-CA-1863.October 30, 1964DECISION AND ORDEROn July 15, 1964, Trial Examiner William J. Brown issued hisDecisionin the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's De-cision.The Trial Examiner also found that Respondent had notengaged incertain other unfair labor practices alleged in the com-plaint andrecommended dismissal of those allegations.Thereafter,Respondentfiled exceptions to the Trial Examiner's Decision, and asupporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis caseto a three-member panel [Chairman McCulloch and Mem-bersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulingsare hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin this case,and hereby adopts the findings, conclusions, and recom-mendationsof the TrialExaminer.ORDERPursuantto Section 10 (c) of the National Labor Relations Act,as amended,the Board adopts as its Order, the Order recommendedby the Trial Examiner and orders that Respondent, its officers,agents,successors,and assigns, shall take the action set forth in theTrial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case commenced with a charge filed on December 12, 1963,1by theCharging Party, hereinafter sometimes referred to as the Union.Thereafter the1Dates hereinafterrefer to theyear 1963 unlessotherwiseindicated.149 NLRB No. 32.